Citation Nr: 0124164	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  97-34 428	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from May 
1971 to February 1972.

In April 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, denied the 
veteran's petition to reopen a previously denied claim for 
service connection for a seizure disorder.  The RO also 
denied his claim for service connection for a low back 
disorder manifested by pain and more recently, in December 
1997, denied additional claims for service connection 
for right and left knee disorders.  He appealed those 
decisions to the Board of Veterans' Appeals (Board).  And he 
testified at a hearing at the RO in April 1998.

The Board issued a decision in July 1999 denying the claims, 
and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2001, 
during the pendency of the appeal to the Court, the veteran's 
representative and the VA General Counsel-representing the 
Secretary, filed a joint motion requesting that the Court 
vacate the Board's decision due to the recent enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA).  The joint 
motion for remand (JMR) further requested that the Court 
remand this case to the Board for further development and 
readjudication in light of this new law.  The Court granted 
the JMR in March 2001 and returned the case to the Board for 
compliance with the directives specified.


REMAND

To show that he is entitled to service connection for the 
conditions at issue, there must be medical evidence 
confirming the veteran currently has them and medical 
evidence causally linking them to his service in the 
military.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see 
also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
Certain conditions, including arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).  This presumption is 
rebuttable by probative evidence to the contrary.  Id.

When previously considering the claims for the knees and low 
back in July 1999, the Board determined they were not well 
grounded-either because there was no objective evidence of a 
relevant disease or injury in service (with regard to the 
low back and right knee, in particular) or any medical 
evidence otherwise causally linking any current problems with 
the low back and right knee to service.  See, e.g., Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And even if 
shown in service (since the veteran had complaints of left 
knee pain in June 1971 and of cramps at the time of his 
discharge), there still was no medical evidence confirming 
that his complaints in service actually resulted in a chronic 
disability-particularly since there was no medical evidence 
confirming that he currently has a left knee disorder of any 
sort.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.").  See also Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996) and Degmetich v. Brown, 
104 F.3d 1328 (1997) (interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes).

Similarly, the Board denied the veteran's petition to reopen 
his previously denied claim for service connection for a 
seizure disorder because the medical evidence submitted was 
entirely cumulative and redundant of the medical evidence 
already considered when earlier denying this claim (i.e., the 
additional evidence submitted since that decision, in 
February 1972, was not new).  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  That 
is to say, it already had been acknowledged that the veteran 
had a seizure disorder-in fact, since he was about 16 years 
old, prior to entering the military, and the additional 
evidence that he had submitted since the RO's February 1972 
decision merely reiterated that he continued to suffer from a 
seizure disorder.  But the additional evidence did not, more 
importantly, address the issue of whether his seizure 
disorder had increased in severity during service to warrant 
reopening the claim based on aggravation of the pre-existing 
condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; 
see also Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); Hunt 
v. Derwinski, 1 Vet. App. 292 (1991).  So this claim could 
not be reopened.

As alluded to earlier, however, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the VCAA, now codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001) became law.  And 
this law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
veteran of information and evidence necessary to substantiate 
his claims for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VAOPGCPREC 11-2000 (Nov. 27, 2000) ; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Also, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required-particularly since his representative 
recently submitted a statement in August 2001 specifically 
requesting that his case be returned to the RO for compliance 
with the VCAA.  And his representative also requested in that 
statement that the RO obtain relevant medical records 
from the Mobil Outpatient Clinic, the USA Hospital, and 
another hospital in Bedford, Massachusetts-concerning 
treatment the veteran reportedly received at those facilities 
both during and shortly after service.  The VCAA requires 
that the RO attempt to obtain these records and, if unable 
to, notify the veteran of this and give him an opportunity to 
submit other supporting medical evidence, instead.  And 
although the VCAA only applies prospectively (from August 29, 
2001) to petitions to reopen previously denied claims, the 
veteran has three other claims pending on appeal, too, for 
his knees and low back, which are covered by the VCAA.  66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Moreover, even insofar as the petition to reopen the claim 
for the seizure disorder, in particular, is concerned, the 
medical records cited by the representative in her August 
2001 statement are especially germane to that condition, so 
VA still has an obligation to assist the veteran in obtaining 
those records as they may relate to this specific claim, 
irrespective of the relative applicability of the VCAA.  See, 
e.g., Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 
& Supp. 2001) are fully complied with and 
satisfied.

2.  The RO should contact the veteran and 
request that he provide a list (containing 
complete names, addresses and dates) of 
all sources of treatment (VA, private or 
other) that he has received for the 
conditions at issue since his discharge 
from the military.  This should include, 
but is not limited to, information 
concerning treatment that he purportedly 
received both during and shortly after 
service at the Mobil Outpatient Clinic, 
the USA Hospital, and another hospital in 
Bedford, Massachusetts.  After obtaining 
the veteran's authorization to permit the 
release of his confidential medical 
records, the RO should contact the sources 
identified and obtain copies of the 
records in their possession.  This may, in 
turn, also require re-examining him to 
obtain medical opinions concerning the 
probable etiology of the conditions at 
issue.  And, if so, the examinations 
should be scheduled and him notified of 
the date, time and location of them.

3.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits-to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he hereby is advised that his 
failure to cooperate in being re-examined, should the need 
arise, may have adverse consequences on the outcome of his 
appeal.  38 C.F.R. § 3.655.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


